

	

		II

		109th CONGRESS

		2d Session

		S. 2338

		IN THE SENATE OF THE UNITED STATES

		

			February 28, 2006

			Mrs. Murray (for

			 herself, Ms. Cantwell, and

			 Mr. Wyden) introduced the following bill;

			 which was read twice and referred to the Committee on Environment and Public

			 Works

		

		A BILL

		To extend the authority of the Secretary of the Army to

		  accept and expend funds contributed by non-Federal public entities to expedite

		  the processing of permits.

	

	

		1.Funding to process

			 permitsSection 214(c) of the

			 Water Resources Development Act of 2000 (Public Law 106–541; 33 U.S.C. 2201

			 note) is amended by striking March 31, 2006 and inserting

			 December 31, 2006.

		

